Title: From Thomas Jefferson to the General Assembly of North Carolina, 3 March 1781
From: Jefferson, Thomas
To: North Carolina Assembly



Gentlemen
In Council March 3d 1781

I had the Honor of receiving your joint Letter of the 14th ult. I assure you that we have been so very far from entertaining an Idea  of witholding Succours from you on account of the Invasion of our State that it had been determined that the regular Troops raised and not at that Time marched should nevertheless proceed to your assistance and that we would oppose the Army in our own Country with Militia. For the same reasons we still mean that the new Levies now raising and which will be rendezvoused mostly within the present Month, shall be marched on to your Assistance, being convinced that that is the only permanent and effective Aid we can give you. Militia do well for hasty Enterprizes, but cannot be relied on for lengthy Service and out of their own Country.
I am truly sorry it is not in our Power to furnish you with a single stand of Arms: those we sent the last year for the use of your State and in the hands of our own Militia made a very considerable Proportion of our whole Stock. Three successive Invasions since have obliged us so often to arm large Bodies of Militia, and on every issue of arms to Militia the Loss is great. We are now unable to do more than arm the Force lying before Portsmouth. The Want of Arms was the only Circumstance which restrained the Numbers lately collected against Lord Cornwallis.
I shall be happy to give you every Proof which shall be in our Power of the Cordiality and Zeal with which to aid you under every Difficulty. Circumscribed Abilities unhappily render these Aids much less than we are disposed to make them, to which Circumstance alone I beg you to ascribe whatever we fall short of your actual Wants.
I have the Honor to be with Sentiments of the highest respect, Gentlemen, your, &c.,

T. J.

